 
 
 
Exhibit 10.1 Employment Agreement of Eric Hager
 


 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1 to Form 8-K of China WI-Max Communications, Inc. dated November 3,
2010
 
ERIC HAGER EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) made and entered into this 1st day of
October 2010 (the “Effective Date”), by and between CHINA WI MAX Communications,
INC., a Nevada corporation (the “Company”) and Eric Hager (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company wishes to secure the services of the Executive subject to
the contractual terms and conditions set forth herein; and
 
WHEREAS, the Executive is willing to enter into this Agreement upon the terms
and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereto agree as follows:
 
1.           Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to accept such employment with the Company, all upon
the terms and conditions set forth herein.
 
A.           Term.   Subject to the terms and conditions of this Agreement, the
Executive shall be employed for a term commencing on the Effective Date and
ending on the first (1st) anniversary of the Effective Date (the “Term”) unless
sooner terminated as provided for herein.  The Term shall renew automatically
for additional one (1) year terms, unless either party gives written notice no
less than ninety (90) days prior to the expiration of the Term that it does not
intend to extend the Term.
 
B.           Duties and Responsibilities
 
C.            and Capacity.  During the Term, the Executive shall serve in the
capacity of Senior Vice President, Business Development, subject to the
supervision of the President and Chief Executive Officer of the
Company.  Executive will be permitted to perform his primary duties, as
appropriate, from his principal work location in or near his current residence
and will not be required to relocate to any other location unless agreed to by
Executive.  Failure to relocate shall not be deemed a “for Cause” termination
event.
 
C.           Full-Time Duties.  During the Term, and excluding any periods of
disability, vacation or sick leave to which the Executive is entitled, the
Executive shall devote substantially all of his business time, attention and
energies to the business of the Company for an average amount of time equal to
approximately 160 hours per month.  During the Term, it shall not be a violation
of this Agreement for the Executive to (i) serve on corporate, university,
civic, or charitable boards or committees (ii) deliver lectures or fulfill
speaking engagements and (iii) manage personal investments, so long as such
activities do not materially interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
D.           Standard of Performance.  The Executive will perform his duties
under this Agreement with fidelity and loyalty, to the best of his ability,
experience and talent and in a manner consistent with his duties and
responsibilities.
 
2.           Compensation.—Base Salary
 
A.           Beginning on October 1, 2010 (but deferring and accruing receipt of
payment until the Company receives “Institutional Financing” in a minimum amount
of $500,000), the Executive shall receive a Base Salary of $6,000 per month. The
Base Salary shall be payable in accordance with the general payroll practices of
the Company in effect from time to time. During the remainder of the Term, the
Base Salary shall be reviewed at least annually by the Board after consultation
with the Executive and may from time to time be increased (but not decreased) as
solely determined by the Board.  Effective as of the date of any such increase,
the Base Salary as so increased shall be considered the new Base Salary for all
purposes of this Agreement and may not thereafter be reduced.  Any increase in
Base Salary shall not limit or reduce any other obligation of the Company to the
Executive under this Agreement.
 
B.           Annual Performance Bonus.  The Executive shall be eligible for
annual discretionary bonus awards payable in cash or common stock of the
Company, as so determined solely by the Board, based on performance objectives
submitted annually by senior management and approved by the Board.
 
C.           Long-Term Incentives.  Upon the execution of this Agreement, the
Company agrees to issue the Executive a grant of 750,000 shares, in addition to
the grant of options previously provided.  The Executive shall be eligible for
grants of stock options, restricted stock and/or other long-term incentives, in
the discretion of the Board on the same basis as other similarly situated senior
executives of the Company.
 
D.           Benefits.
 
(1)           If and to the extent that the Company maintains employee benefit
plans (including, but not limited to, pension, profit-sharing, disability,
accident, medical, life insurance, and hospitalization plans) (it being
understood that the Company may but shall not be obligated to do so);
 
(1)           The Executive shall be entitled to participate therein in
accordance with the Company’s regular practices with respect to similarly
situated senior executives.
 
(2)           The Executive shall be entitled to prompt, normally 15 days or
less from receipt of approved expense report, reimbursement from the Company for
reasonable out-of-pocket expenses incurred by him in the course of the
performance of his duties hereunder, upon the submission of appropriate
documentation in accordance with the practices, policies and procedures
applicable to other senior executives of the Company.
 
(3)           The Executive shall be entitled to such vacation, holidays and
other paid or unpaid leaves of absence as are consistent with the Company’s
normal policies available to other senior executives of the Company or as are
otherwise approved by the Board.  Notwithstanding the foregoing, vacation will
be a minimum of three weeks per year, accrued monthly beginning on the Effective
Date.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Termination of Employment.  Notwithstanding the provisions of
Section 2 hereof, the Executive’s employment hereunder shall terminate under any
of the following conditions:
 
A.           Death.  The Executive’s employment under this Agreement shall
terminate automatically upon his death.
 
B.           Total Disability.  The Company shall have the right to terminate
this Agreement if the Executive becomes Totally Disabled.  For purposes of this
Agreement, “Totally Disabled” means that the Executive is not working and is
currently unable to perform the substantial and material duties of his position
hereunder as a result of sickness, accident or bodily injury for a period of
three consecutive months.  Prior to a determination that Executive is Totally
Disabled, but after Executive has exhausted all sick leave and vacation benefits
provided by the Company, Executive shall continue to receive his Base Salary,
offset by any disability benefits he may be eligible to receive that are
provided directly or indirectly by the Company.
 
C.           Termination by Company for Cause.  The Executive’s employment
hereunder may be terminated for Cause upon written notice by the Company.  For
purposes of this Agreement, “Cause” shall mean:
 
 
(1)
conviction of the Executive by a court of competent jurisdiction of any felony
or a crime involving moral turpitude;

 
 
(2)
the Executive’s willful and intentional failure or willful and intentional
refusal to follow reasonable and lawful instructions of the President and CEO
and/or Board;

 
 
(3)
the Executive’s material breach or default in the performance of his obligations
under this Agreement; or

 
 
(4)
the Executive’s act of misappropriation, embezzlement, intentional fraud or
similar conduct involving the Company.

 
Executive may not be terminated for Cause pursuant to subsections (2) and (3)
above unless Executive is given written notice of the circumstances constituting
“Cause” and a reasonable period to cure such circumstances, which period shall
be no less than thirty (30) days.
 
D.           Termination for Good Reason.  The Executive’s employment hereunder
may be terminated by the Executive for Good Reason on written notice by
Executive to the Company.  For purposes of this Agreement, “Good Reason” means
the occurrence of any of the following circumstances without the Executive’s
consent:
 
 
(1).
a material reduction in the Executive’s salary or benefits excluding the
substitution of substantially equivalent compensation and benefits provided that
a reduction in the level of compensation payable to a substantial portion of the
Company’s employees or to substantially all of the Company’s officers as part of
a unilateral cost-cutting program of the Company will not be taken into account
for acceleration or vesting;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(2)
a material diminution of the Executive’s duties, authority or responsibilities
as in effect immediately prior to such diminution; or

 
 
(3)
the failure of a successor to assume and perform under this Agreement.

 
4.           Payments Upon Termination.
 
A.           Upon termination of Executive’s employment hereunder for any reason
as so provided for in Section 3 hereof, the Company shall be obligated to pay
and the Executive shall be entitled to receive, on such terms and conditions as
is customary in the normal course of business (based on past practice and
experience), Base Salary which has accrued for services performed to the date of
termination and which has not yet been paid.  In addition, the Executive shall
be entitled to any vested benefits to which he is entitled under the terms of
any applicable Executive benefit plan or program, vested restricted stock plan
and stock option plan of the Company, and, to the extent applicable, short-term
or long-term disability plan or program with respect to any disability, or any
life insurance policies and the benefits provided by such plan, program or
policies, or applicable law as duly adopted from time to time by the Board.
 
B.           Upon termination of Executive’s employment by the Company without
Cause or by the Executive for Good Reason, the Company shall be obligated to pay
and the Executive shall be entitled to receive:
 
(1)           all of the amounts and benefits described in Section 4.A. hereof;
and
 
(2)           Base Pay for a total of three (3) months, payable in the normal
course of business according to the Company’s payment policy at that time; and
 
(3)           continued participation in all Executive welfare benefit programs
of the Company for three (3) months from the Executive’s termination of
employment.
 
Payments under Section 4.B., with the exception of amounts due pursuant to
Section 4.B(1), are conditioned on the execution by the Executive of a release
of all employment-related claims; provided, however, that such release shall be
contingent upon the Company’s satisfaction of all terms and conditions of this
Section.
 
C.           Upon termination of the Executive’s employment upon the death of
Executive pursuant to Section 3.A., the Company shall be obligated to pay, and
the Executive shall be entitled to receive:
 
(1)           all of the amounts and vested benefits described in Section 4.A.;
 
 
 

--------------------------------------------------------------------------------

 
 
(2)           any death benefit payable under a plan or policy provided by the
Company; and
 
(3)           continued participation by the Executive’s dependents in the
welfare benefit programs of the Company for a period of time no longer than (i)
three months or (ii) the amount of time remaining in the Term.
 
D.           Upon termination of the Executive’s employment upon the Disability
of the Executive pursuant to Section 3.B., the Company shall be obligated to
pay, and the Executive shall be entitled to receive:
 
(1)           all of the amounts and vested benefits described in Section 4.A.;
 
(2)           the Base Salary, at the rate in effect immediately prior to the
date of his termination of employment due to Disability, for a period no longer
than (i) three-months or (ii) the amount of time remaining in the Term, offset
by any payments the Executive receives under the Company’s long-term disability
plan and any supplements thereto, whether funded or unfunded, which is adopted
by the Company for the Executive’s benefit and not attributable to the
Executive’s own contributions; and
 
(3)           continued participation by the Executive and his dependents in the
welfare benefit programs of the Company for a period of time no longer than (i)
three months or (ii) the amount of time remaining in the Term.
 
Payments under Section 4.D., with the exception of amounts due pursuant to
Section 4.D(1), are conditioned on the execution by the Executive or the
Executive’s representative of a release of all employment-related claims;
provided, however, that such release shall be contingent upon the Company’s
satisfaction of all terms and conditions of this Section.
 
E.           Upon voluntary termination of employment by the Executive (other
than for Good Reason as described in Section 4.B.) or termination by the Company
for Cause, the Company shall have no further liability under or in connection
with this Agreement, except to provide the amounts set forth in Section 4.A.
 
F.           Upon voluntary or involuntary termination of employment of the
Executive for any reason whatsoever or expiration of the Term, the Executive
shall continue to be subject to the provisions of Section 5, hereof (it being
understood and agreed that such provisions shall survive any termination or
expiration of the Executive’s employment hereunder for any reason whatsoever).
 
5.           Confidentiality, Return of Property, and Covenant Not to Compete.
 
(1)           Company Information.  The Company agrees that it will provide the
Executive with Confidential Information, as defined below that will enable the
Executive to optimize the performance of the Executive’s duties to the
Company.  In exchange, the Executive agrees to use such Confidential Information
solely for the Company’s benefit.  The Company and the Executive agree and
acknowledge that its provision of such Confidential Information is not
contingent on the Executive’s continued employment with the
Company.  Notwithstanding the preceding sentence, upon the termination of the
Executive’s employment for any reason, the Company shall have no obligation to
provide the Executive with its Confidential Information.  “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products services, customer lists and customers (including, but not limited to,
customers of the Company on whom the Executive called or with whom the Executive
became acquainted during the term of the Executive’s employment), markets,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing finances or
other business information disclosed to the Executive by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment.  Confidential Information does not include any of the foregoing
items that have become publicly known and made generally available through no
wrongful act of the Executive or of others who were under confidentiality
obligations as to the item or items involved or improvements or new versions.
 
 
 

--------------------------------------------------------------------------------

 
 
The Executive agrees at all times during the Term and thereafter, to hold in
strictest confidence, and not to use, except for the exclusive benefit of the
Company, or to disclose to any person or entity without written authorization of
the Board of Directors of the Company, any Confidential Information of the
Company.
 
(2)           /Former Employer Information.  The Executive agrees that he will
not, during his employment with the Company, improperly use or disclose any
proprietary information or trade secrets of any former employer or other person
or entity and that the Executive will not bring onto the premises of the Company
any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person or entity.
 
(3)           Third-Party Information.  The Executive recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  The Executive shall hold all such confidential or
proprietary information in the strictest confidence and not disclose it to any
person or entity or use it except as necessary in carrying out the Executive’s
work for the Company consistent with the Company’s agreement with such third
party.
 
 
a.
Returning Company Documents.  At the time of leaving the employ of the Company,
the Executive will deliver to the Company (and will not keep in the Executive’s
possession) specifications, drawings blueprints, sketches, materials, equipment,
other documents or property, or reproductions of any aforementioned items
developed by the Executive pursuant to the Executive’s employment with the
Company or otherwise belonging to the Company, its successors or assigns.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
Notification of New Employer.  In the event that the Executive leaves the employ
of the Company, the Executive hereby grants consent to notification by the
Company to the Executive’s new employer about the Executive’s rights and
obligations under this Agreement.

 
 
c.
Solicitation of Employees.  The Executive agrees that for a period of
twenty-four (24) months immediately following the termination of the Executive’s
relationship with the Company for any reason, the Executive shall not either
directly or indirectly solicit, induce or recruit any of the Company’s employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of the Company, either for
himself or for any other person or entity.

 
 
d.
Covenant Not to Compete.

 
(1). The Executive agrees that during the course of his employment and for
twenty-four (24) months following the termination of the Executive’s
relationship with the Company for any reason, the Executive will not compete,
without the prior written consent of the Company, as a partner, employee,
consultant, officer, director, manager, agent, associate, investor, or
otherwise, directly or indirectly, own, purchase, organize or take preparatory
steps for the organization of, build, design, finance, acquire, lease, operate,
manage, invest in, work or consult for or otherwise affiliate with any business,
in competition with the Company’s Chinese communications business; provided,
however, that the beneficial ownership by Executive of up to 5% of the voting
stock of any corporation subject to the periodic reporting requirements of the
Securities and Securities Exchange Act of 1934 shall not violate this
Section 5.  The foregoing covenant shall cover the Executive’s activities in
every part of the Territory in which the Executive may conduct business during
the term of such covenant as set forth above.  “Territory” shall mean the
Peoples Republic of China.
 
(2). The Executive acknowledges that he will derive significant value from the
Company’s agreement in Section 5.A(1) to provide the Executive with that
Confidential Information to enable the Executive to optimize the performance of
the Executive’s duties to the Company.  The Executive further acknowledges that
his fulfillment of the obligations contained in this Agreement, including, but
not limited to, the Executive’s obligation neither to disclose nor to use the
Company’s Confidential Information other than for the Company’s exclusive
benefit and the Executive’s obligation not to compete contained in
subsection (1) above, is necessary to protect the Company’s Confidential
Information and, consequently, to preserve the value and goodwill of the
Company.  The Executive further acknowledge the time, geographic and scope
limitations of the Executive’s obligations under subsection (1) above are
reasonable, especially in light of the Company’s desire to protect its
Confidential Information, and that the Executive will not be precluded from
gainful employment if the Executive is obligated not to compete with the Company
during the period and within the Territory as described above.
 
 
 

--------------------------------------------------------------------------------

 
 
(3). The covenants contained in subsection (1) above shall be construed as a
series of separate covenants, one for each city, county and state of any
geographic area in the Territory.  Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in subsection (1) above.  If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.  In the event the provisions of subsection (1) above
are deemed to exceed the time, geographic or scope limitations permitted by
Nevada law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, then permitted by such law.
 
 
e.
Representations.  The Executive agrees to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement.  The
Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by the Executive in confidence or in trust prior to the Executive’s
employment by the Company.  The Executive has not entered into, and the
Executive agrees that he will not enter into, any oral or written agreement in
conflict herewith.

 
6.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement (other than any dispute or controversy arising
from a violation or alleged violation by the Executive of the provisions of
Section 5) shall be settled exclusively by final and binding arbitration in
Milwaukee, Wisconsin, in accordance with the Employment Arbitration Rules of the
American Arbitration Association (“AAA”).  The arbitrator shall be selected by
mutual agreement of the parties, if possible.  If the parties fail to reach
agreement upon appointment of an arbitrator within thirty days following receipt
by one party of the other party’s notice of desire to arbitrate, the arbitrator
shall be selected from a panel or panels of persons submitted by the AAA.  The
selection process shall be that which is set forth in the AAA Employment
Arbitration Rules then prevailing, except that, if the parties fail to select an
arbitrator from one or more panels, AAA shall not have the power to make an
appointment but shall continue to submit additional panels until an arbitrator
has been selected.  This agreement to arbitrate shall not preclude the parties
from engaging in voluntary, non-binding settlement efforts including mediation.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Notices All notices and other communications hereunder shall be in
writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by registered or certified mail (return receipt
requested and with postage prepaid thereon)
 
or by facsimile transmission to the respective parties.
 
 
China Wi-Max Communications, Inc.
 
Steven T. Berman, President and CEO
Grafton Square, 1009 Washington Street, Grafton, WI  53024
 


cc:  Allan Rabinoff,  Chairman of the Board
 
cc:   Richard Kranitz, Attorney-at-Law (same address as above)




If  to Executive:
 
Eric Hager
23922 Caldwell Court, Evergreen, CO  80439
 


7.           Amendment; Waiver.  The terms and provisions of this Agreement may
be modified or amended only by a written instrument executed by each of the
parties hereto, and compliance with the terms and provisions hereof may be
waived only by a written instrument executed by each party entitled to the
benefits thereof.  No failure or delay on the part of any party in exercising
any right, power or privilege granted hereunder shall constitute a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege granted hereunder.
 
8.           Entire Agreement.  This Agreement and all Exhibits attached hereto
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior written or oral agreements or
understandings between the parties relating thereto.
 
9.           Severability.  In the event that any term or provision of this
Agreement is found to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining terms and provisions hereof shall
not be in any way affected or impaired thereby, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained therein.
 
10.           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns (it being understood and agreed that, except as expressly provided
herein, nothing contained in this Agreement is intended to confer upon any other
person or entity any rights, benefits or remedies of any kind or character
whatsoever).  The Executive may not assign this Agreement without the prior
written consent of the Company.  Except as otherwise provided in this Agreement,
the Company may assign this Agreement to any of its affiliates or to any
successor (whether by operation of law or otherwise) to all or substantially all
of its business and assets without the consent of the Executive.  For purposes
of this Agreement, “affiliate” means any entity in which the Company owns shares
or other measure of ownership representing at least 40% of the voting power or
equivalent measure of control of such entity.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Wisconsin (except that no effect
shall be given to any conflicts of law principles thereof that would require the
application of the laws of another jurisdiction).
 
12.           Headings.  The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
 
13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has signed this Agreement as of the
Effective Date.
 

  CHINA WI MAX COMMUNICATIONS, INC.          
 
 
/s/ Steven T. Berman       By: Steven T. Berman, President and CEO      

 
 

   
EXECUTIVE
         
 
 
/s/ Eric Hager       Eric Hager  

 
 
 

--------------------------------------------------------------------------------

 
 